Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered on November 30, 1988, convicting defendant after a bench trial of criminal possession of stolen property in the fourth degree, possession of burglar’s tools, and reckless endangerment in the second degree, and sentencing him to concurrent terms of imprisonment of IV2 to 3 years, 1 year, and 1 year, respectively, unanimously affirmed.
On September 29, 1988, the defendant was apprehended after he abandoned a stolen car following a high speed chase.
At trial, testimony from the owner and arresting officer was elicited as to the condition of the car before and after it was stolen. An expert appraiser, who had not seen the car, based the value of the stolen car at greater than $100 using the National Automobile Dealer’s Association Guide (NADA) and the testimony heard at trial. Proof beyond a reasonable doubt that a stolen car’s street market value was more than $100 can be established by an expert without seeing the car when there is corroborating evidence as to the condition of the car. (See, People v Reyes, 161 AD2d 273, Iv denied 76 NY2d 863; People v Delaney, 127 AD2d 682, 683.) Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Smith, JJ.